                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiffs,                             4:17CR3105

      vs.
                                                                 ORDER
PAUL D. SELLON, and SUE ANN
SELLON,

                      Defendants.


       A telephonic hearing was scheduled for today. (Filing No. 57). Counsel for the
government and for Defendant Sue Ann Sellon participated in the call. Counsel for
Defendant Paul Sellon did not attend.


       The hearing proceeded as to Defendant Sue Ann Sellon. The government
explained that it intended to call 20 or more witnesses, including experts, to analyze and
trace money transactions reflected in voluminous documents produced as discovery. In
addition, the tax returns demanded by Defendant Paul Sellon are now in the parties’
possession. Defendant Sue Ann Sellon needs additional time to review the totality of
this voluminous discovery, and she may also need to retain an expert to review the
information and/or provide testimony. Defendant Sue Ann Sellon needs additional time
to determine whether pretrial motions should be filed. The government does not oppose
this request.


       Accordingly,


       IT IS ORDERED:

       1)       A telephonic conference with the undersigned magistrate judge will be
                held on November 14, 2018 at 10:00 a.m. to discuss the status of case
                preparation and a potential trial setting. Counsel shall use the
                conferencing instructions assigned to this case, (see Filing No. 75), to
                participate in the call.
2)    As to both defendants, pretrial motions and briefs shall be filed on or
      before December 14, 2018.

3)    As to both defendants, the time between today’s date and December 14,
      2018, shall be deemed excludable time in any computation of time under
      the requirements of the Speedy Trial Act, because although counsel have
      been duly diligent, additional time is needed to adequately prepare this
      case for trial and failing to grant additional time might result in a
      miscarriage of justice. 18 U.S.C. § 3161(h)(1), (h)(6) & (h)(7). Failing to
      timely object to this order as provided under this court’s local rules will be
      deemed a waiver of any right to later claim the time should not have been
      excluded under the Speedy Trial Act.

October 26, 2018.
                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge




                                     2
